UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4971



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ERNEST LEE ROGERS, JR.,

                                            Defendant - Appellant.



                            No. 02-4972



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JONATHAN N. SMITH,

                                            Defendant - Appellant.



                            No. 03-4219



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


JERJUAN DEVULA JOYNER,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Spartanburg.    Margaret B. Seymour, District
Judge. (CR-02-325)


Submitted:   June 10, 2003                    Decided:   July 8, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Carlyle Steele, Jr., Greenville, South Carolina; Thomas G.
Nessler, Jr., Greenville, South Carolina; W. Douglas Richardson,
Jr., Easley, South Carolina, for Appellants. J. Strom Thurmond,
Jr., United States Attorney, A. Lance Crick, Assistant United
States Attorney, Nancy C. Wicker, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ernest Lee Rogers, Jonathan Smith, and Jerjuan Joyner appeal

their convictions in a jury trial of the following offenses:

carjacking a vehicle transported in interstate commerce, and aiding

and abetting each other in the carjacking, a violation of 18 U.S.C.

§§ 2, 2119 (2000); using and carrying a firearm during a crime of

violence, a violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(ii) (2000);

and conspiracy to use and carry a firearm during a crime of

violence, a violation of 18 U.S.C. § 924(o) (2000).           Finding no

error, we affirm.

     The only issue in these consolidated appeals is whether the

district court erred in admitting into evidence a handgun that

witnesses described as consistent with the gun used in the crime.

Our review is for abuse of discretion.      United States v. Queen, 132

F.3d 991, 995 (4th Cir. 1997). We find that the court did not abuse

its discretion and therefore affirm the convictions and sentences

of each of the appellants.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3